DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment filed March 4, 2022 (“Reply”).  Applicant has amended Claims 1, 10, and 19.  No claims are added or canceled.  As amended, Claims 1-21 are presented for examination.
In Office action mailed April 1, 2022 (“Office Action”):
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2021/0076002 A1 supported by 63/088,449 filed Oct. 6, 2020 and 63/072,936 filed Aug. 31, 2020 “Peters”) in view of el Kaliouby et al. (US 2017/0171614 A1 “Kaliouby”) in view of Kidron et al. (US 2016/0070678 A1 “Kidron”).


Response to Arguments
Applicant’s arguments (see Reply Pages 10-11) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2021/0076002 A1 supported by 63/088,449 filed Oct. 6, 2020 and 63/072,936 filed Aug. 31, 2020 “Peters”) in view of el Kaliouby et al. (US 2017/0171614 A1 “Kaliouby”) in view of Agrawal et al. (US 2020/0244380 A1 “Agrawal”).
In regards to Claim 1, Peters teaches a data processing system (generally shown in Fig. 15, as introduced in [0241]) comprising:
a processor (processors of Server System 1510, as described in [0289]); and
a computer-readable medium storing executable instructions (software and computer memory, as described in [0395,0396]) that, when executed, cause the processor to perform operations comprising:
establishing an online presentation session for a first computing device of a presenter and a plurality of second computing devices of a plurality of participants (Presenter 1501 and Remote Participants 1520 of Fig. 15 interacting by way of Network 1506, as described in [0244]);
receiving, via a network connection, a set of first media streams comprising presentation content from the first computing device of the presenter (Presenter Video Data 1503 including audio, video, and other content transmitted to Server System 1510, as described in [0249]);
sending, via the network connection, a set of second media streams to the plurality of second computing devices of the plurality participants, wherein content of the set of second media streams is based on content of the set of first media streams (Presenter Video Data 1503 distributed by Server System 1510, as descried in [0249]);
receiving, via the network connection, a set of third media streams from the second computing devices of a first subset of the plurality of participants, the set of third media streams including video content of first subset of the plurality of participants captured by the respective second computing devices of the first subset of the plurality of participants (Video Data 1522 from Remote Participants 1520 provided to Server System 1510, as described in [0251]);
analyzing the set of third media streams to identify a set of first reactions by the first subset of the plurality of participants to obtain first reaction information (operations of Server System 1510 including Emotion Detection 1513 and Response Detection 1515, as described in [0254,0255]);
determining first graphical representation information representing the first reaction information (Audience Data 1540 provided by Server System 1510, as described in [0260]); and
sending, via the network connection, a fourth media stream to the first computing device that includes the first graphical representation information to cause the first computing device to display the first graphical representation information on a display of the first computing device while the presentation content is being provided via the set of first media streams (delivery of Audience Data 1540 to Presenter 1501, as described in [0247,0261]).
Peters generally discloses a technique including facial image or expression recognition, indicating when a certain expression is detected, such as a smile, frown, eyebrow raise, etc. (as described in [0072,0269]).  However, Peters does not describe the technique in sufficient detail as to demonstrate:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants;
the first graphical representation information including a graphical representation of the at least one user gesture input.
In a similar field of invention, Kaliouby teaches a method and system for analytics of live streaming based on image analysis within a shared digital environment (Abstract).  Kaliouby further discloses:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants (gesture and facial expression analysis in accordance with the flow diagram of Fig. 17, as described in [0092,0096]; with further reference to Facial Action Coding System (FACS) including Action Units (AUs) used to recognize emotions experienced by the observed person, as described in [0086]);
the first graphical representation information including a graphical representation of the at least one user gesture input (Emotion Meter to render an emotional state of each player based on the analysis of acquired images, as described in [0068] and shown in Fig. 8).
Both Peters and Kaliouby teach similar techniques for analysis of user expression in order to determine reaction information.  Kaliouby further discloses a known technique for detecting user gesture input representing express feedback from a first participant and displaying a first graphical representation of the at least one user gesture input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression detection technique of Peteres to include the user gesture input and graphical representation technique of Kaliouby in order to detect interesting portion of a video or focus marketing on content that can provide the biggest emotional impact (as Kaliouby suggest in [0038]).
Peters generally discloses a technique for scoring a presentation based on emotional states and levels of engagement of multiple participants (Fig. 17); however, Peters does not describe the technique in sufficient detail as to demonstrate analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills; and
sending, via the network connection, the feedback to the first computing device of the presenter.
In a similar field of invention, Agrawal teaches a technique for providing real-time awareness of an audience to a presenter during a presentation (Abstract).  Agrawal further discloses analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills (operations of Sensor Data Processing Package 320 including a speech recognition module for recognizing the speech rate and audibility level of the Presenter 210, as described in [0034,0035]); and
sending, via the network connection, the feedback to the first computing device of the presenter (operations of Speaker Assistance System 310 providing alerts and recommendations based on the processing of the information by Sensor Data Processing Package 320, as described in [0036,0038]).
Each of Peters, Kaliouby, and Agrawal teach similar techniques for providing feedback with respect to audience member reactions.  Agrawal further discloses a known technique for analyzing the presenter and providing feedback with respect to the presenter’s presentation skills.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction analysis technique of Peters and Kaliouby to include the presenter analysis technique of Agrawal in order to improve the presentation based on the collected information (as Agrawal suggest in [0004]).
In regards to Claim 2, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 1, wherein to analyze the set of first media streams, the computer-readable medium includes instructions to cause the processor to perform operations of:
analyzing the set of third media streams with one or more second machine learning models trained to identify an action of the first subset of the plurality of participants to obtain the first reaction information (Peters: operations of Server System 1510 including generation of participant scores by way of machine learning models, as described in [0254-0256]).
In regards to Claim 3, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 2, further comprising instructions configured to cause the processor to perform operations of:
analyzing the set of third media streams with one or more feature extraction tools to generate extracted features associated with participant reactions from the set of third media streams (Peters: operations of Moderator Module 20 of Fig. 2a including Analysis Modules 110 of Fig. 2b to determine characteristics of the media stream, as described in [0072]); and
invoking the one or more second machine learning models with the generated extracted features as an input to the one or more second machine learning models to obtain intermediate reaction information (Peters: Scoring Module 130 processing Feature Scores 120, as described in [0073]).
In regards to Claim 4, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 3, further comprising instructions configured to cause the processor to perform operations of:
analyzing the intermediate reaction information using one or more high-level feature extraction models to obtain high-level feature information representing one or more user actions representing a reaction to the presentation content (Peters: Collaborative Factor Scores 140, as described in [0073,0074]).
In regards to Claim 5, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 4, further comprising instructions configured to cause the processor to perform operations of:
providing high-level feature information to one or more third machine learning models trained to identify a graphical representation of a gesture to obtain the first graphical representation information (Peters: Gesture Recognition 110e, as described in [0072]).
In regards to Claim 6, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 1, further comprising instructions configured to cause the processor to perform operations of:
sending a set of fifth media streams to the plurality of second computing devices of the plurality participants that includes the first graphical representation information to cause the first computing device to display the first graphical representation information on a display of the first computing device while the presentation content is being provided via the set of second media streams (Peters: interface of Fig. 12 including insights and recommendations for video conferences, as described in [0232]).
In regards to Claim 7, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 1, further comprising instructions configured to cause the processor to perform operations of:
detecting that the online presentation session has been completed (Peters: session has ended, as described in [0118]);
generating a report summarizing the first reaction information responsive to detecting that the online presentation session has been completed (Peters: report describing emotional states and reactions in a communication session, as described in [0118]); and
sending the report to the first computing device of the presenter (Peters: examples of Figs. 14 and 16, as described in [0237-0239,0264]).
In regards to Claim 8, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 1, further comprising instructions configured to cause the processor to perform operations of:
analyzing the set of first media streams with one or more second machine learning models trained to identify human body language of the presenter to obtain presenter feedback information, wherein the presenter feedback information includes information identifying one or more actions that the presenter may do to improve a presentation style of the presenter, one or more actions that the presenter did indicative of a good presentation style, or both (Peters: operations of Server System 1510 including generation of participant scores by way of machine learning models, as described in [0254-0256]; with further reference to Table 2054 and 2057 of Fig. 20D including Presentation Technique Analysis, as described in [0373,0375] and Scores 2021, as described in [0354]).
In regards to Claim 9, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 8, further comprising instructions configured to cause the processor to perform operations of:
detecting that the online presentation session has been completed (Peters: session has ended, as described in [0118]);
generating a report summarizing the presenter feedback information responsive to detecting that the online presentation session has been completed (Peters: report describing emotional states and reactions in a communication session, as described in [0118]); and
sending the report to the first computing device of the presenter (Peters: examples of Figs. 14 and 16, as described in [0237-0239,0264]).
In regards to Claim 21, the combination of Peters, Kaliouby, and Agrawal teaches the data processing system of claim 1, wherein the at least one gesture input provides express feedback from the first participant without requiring the first participant to interact with a user interface of a respective computing device of the plurality of second computing devices associated with the first participant (Kaliouby: detection of gestures and facial expressions, as described in [0092]).
Both Peters and Kaliouby teach similar techniques for analysis of user expression in order to determine reaction information.  Kaliouby further discloses a known technique for detecting user gesture input representing express feedback from a first participant and displaying a first graphical representation of the at least one user gesture input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression detection technique of Peteres to include the user gesture input and graphical representation technique of Kaliouby in order to detect interesting portion of a video or focus marketing on content that can provide the biggest emotional impact (as Kaliouby suggest in [0038]).

In regards to Claim 10, Peters teaches a method implemented in a data processing system for facilitating an online presentation session (operations of System 1500 of Fig. 15, as introduced in [0241]), the method comprising:
establishing an online presentation session for a first computing device of a presenter and a plurality of second computing devices of a plurality of participants (Presenter 1501 and Remote Participants 1520 of Fig. 15 interacting by way of Network 1506, as described in [0244]);
receiving, via a network connection, a set of first media streams comprising presentation content from the first computing device of the presenter (Presenter Video Data 1503 including audio, video, and other content transmitted to Server System 1510, as described in [0249]);
sending, via the network connection, a set of second media streams to the plurality of second computing devices of the plurality participants, wherein content of the set of second media streams is based on content of the set of first media streams (Presenter Video Data 1503 distributed by Server System 1510, as descried in [0249]);
receiving, via the network connection, a set of third media streams from the second computing devices of a first subset of the plurality of participants, the set of third media streams including video content of first subset of the plurality of participants captured by the respective second computing devices of the first subset of the plurality of participants (Video Data 1522 from Remote Participants 1520 provided to Server System 1510, as described in [0251]);
analyzing the set of third media streams to identify a set of first reactions by the first subset of the plurality of participants to obtain first reaction information (operations of Server System 1510 including Emotion Detection 1513 and Response Detection 1515, as described in [0254,0255]);
determining first graphical representation information representing the first reaction information (Audience Data 1540 provided by Server System 1510, as described in [0260]); and
sending, via the network connection, a fourth media stream to the first computing device that includes the first graphical representation information to cause the first computing device to display the first graphical representation information on a display of the first computing device while the presentation content is being provided via the set of first media streams (delivery of Audience Data 1540 to Presenter 1501, as described in [0247,0261]).
Peters generally discloses a technique including facial image or expression recognition, indicating when a certain expression is detected, such as a smile, frown, eyebrow raise, etc. (as described in [0072,0269]).  However, Peters does not describe the technique in sufficient detail as to demonstrate:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants;
the first graphical representation information including a graphical representation of the at least one user gesture input.
In a similar field of invention, Kaliouby teaches a method and system for analytics of live streaming based on image analysis within a shared digital environment (Abstract).  Kaliouby further discloses:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants (gesture and facial expression analysis in accordance with the flow diagram of Fig. 17, as described in [0092,0096]; with further reference to Facial Action Coding System (FACS) including Action Units (AUs) used to recognize emotions experienced by the observed person, as described in [0086]);
the first graphical representation information including a graphical representation of the at least one user gesture input (Emotion Meter to render an emotional state of each player based on the analysis of acquired images, as described in [0068] and shown in Fig. 8).
Both Peters and Kaliouby teach similar techniques for analysis of user expression in order to determine reaction information.  Kaliouby further discloses a known technique for detecting user gesture input representing express feedback from a first participant and displaying a first graphical representation of the at least one user gesture input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression detection technique of Peteres to include the user gesture input and graphical representation technique of Kaliouby in order to detect interesting portion of a video or focus marketing on content that can provide the biggest emotional impact (as Kaliouby suggest in [0038]).
Peters generally discloses a technique for scoring a presentation based on emotional states and levels of engagement of multiple participants (Fig. 17); however, Peters does not describe the technique in sufficient detail as to demonstrate analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills; and
sending, via the network connection, the feedback to the first computing device of the presenter.
In a similar field of invention, Agrawal teaches a technique for providing real-time awareness of an audience to a presenter during a presentation (Abstract).  Agrawal further discloses analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills (operations of Sensor Data Processing Package 320 including a speech recognition module for recognizing the speech rate and audibility level of the Presenter 210, as described in [0034,0035]); and
sending, via the network connection, the feedback to the first computing device of the presenter (operations of Speaker Assistance System 310 providing alerts and recommendations based on the processing of the information by Sensor Data Processing Package 320, as described in [0036,0038]).
Each of Peters, Kaliouby, and Agrawal teach similar techniques for providing feedback with respect to audience member reactions.  Agrawal further discloses a known technique for analyzing the presenter and providing feedback with respect to the presenter’s presentation skills.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction analysis technique of Peters and Kaliouby to include the presenter analysis technique of Agrawal in order to improve the presentation based on the collected information (as Agrawal suggest in [0004]).
In regards to Claim 11, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 10, wherein analyzing the set of first media streams further comprises:
analyzing the set of third media streams with one or more second machine learning models trained to identify an action of the first subset of the plurality of participants to obtain the first reaction information (Peters: operations of Server System 1510 including generation of participant scores by way of machine learning models, as described in [0254-0256]).
In regards to Claim 12, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 11, further comprising:
analyzing the set of third media streams with one or more feature extraction tools to generate extracted features associated with participant reactions from the set of third media streams (Peters: operations of Moderator Module 20 of Fig. 2a including Analysis Modules 110 of Fig. 2b to determine characteristics of the media stream, as described in [0072]); and
invoking the one or more second machine learning models with the generated extracted features as an input to the one or more second machine learning models to obtain intermediate reaction information (Peters: Scoring Module 130 processing Feature Scores 120, as described in [0073]).
In regards to Claim 13, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 12, further comprising:
analyzing the intermediate reaction information using one or more high-level feature extraction models to obtain high-level feature information representing one or more user actions representing a reaction to the presentation content (Peters: Collaborative Factor Scores 140, as described in [0073,0074]).
In regards to Claim 14, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 13, further comprising:
providing high-level feature information to one or more third machine learning models trained to identify a graphical representation of a gesture to obtain the first graphical representation information (Peters: Gesture Recognition 110e, as described in [0072]).
In regards to Claim 15, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 10, further comprising:
sending a set of fifth media streams to the plurality of second computing devices of the plurality participants that includes the first graphical representation information to cause the first computing device to display the first graphical representation information on a display of the first computing device while the presentation content is being provided via the set of second media streams (Peters: interface of Fig. 12 including insights and recommendations for video conferences, as described in [0232]).
In regards to Claim 16, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 10, further comprising instructions:
detecting that the online presentation session has been completed (Peters: session has ended, as described in [0118]);
generating a report summarizing the first reaction information responsive to detecting that the online presentation session has been completed (Peters: report describing emotional states and reactions in a communication session, as described in [0118]); and
sending the report to the first computing device of the presenter (Peters: examples of Figs. 14 and 16, as described in [0237-0239,0264]).
In regards to Claim 17, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 10, further comprising:
analyzing the set of first media streams with one or more second machine learning models trained to identify human body language of the presenter to obtain presenter feedback information, wherein the presenter feedback information includes information identifying one or more actions that the presenter may do to improve a presentation style of the presenter, one or more actions that the presenter did indicative of a good presentation style, or both (Peters: operations of Server System 1510 including generation of participant scores by way of machine learning models, as described in [0254-0256]; with further reference to Table 2054 and 2057 of Fig. 20D including Presentation Technique Analysis, as described in [0373,0375] and Scores 2021, as described in [0354]).
In regards to Claim 18, the combination of Peters, Kaliouby, and Agrawal teaches the method of claim 17, further comprising:
detecting that the online presentation session has been completed (Peters: session has ended, as described in [0118]);
generating a report summarizing the presenter feedback information responsive to detecting that the online presentation session has been completed (Peters: report describing emotional states and reactions in a communication session, as described in [0118]); and
sending the report to the first computing device of the presenter (Peters: examples of Figs. 14 and 16, as described in [0237-0239,0264]).

In regards to Claim 19, Peters teaches a computer-readable storage medium on which are stored instructions that (software and computer memory, as described in [0395,0396]), when executed, cause a processor of a programmable device (processors of Server System 1510, as described in [0289]) to perform functions of:
establishing an online presentation session for a first computing device of a presenter and a plurality of second computing devices of a plurality of participants (Presenter 1501 and Remote Participants 1520 of Fig. 15 interacting by way of Network 1506, as described in [0244]);
receiving, via a network connection, a set of first media streams comprising presentation content from the first computing device of the presenter (Presenter Video Data 1503 including audio, video, and other content transmitted to Server System 1510, as described in [0249]);
sending, via the network connection, a set of second media streams to the plurality of second computing devices of the plurality participants, wherein content of the set of second media streams is based on content of the set of first media streams (Presenter Video Data 1503 distributed by Server System 1510, as descried in [0249]);
receiving, via the network connection, a set of third media streams from the second computing devices of a first subset of the plurality of participants, the set of third media streams including video content of first subset of the plurality of participants captured by the respective second computing devices of the first subset of the plurality of participants (Video Data 1522 from Remote Participants 1520 provided to Server System 1510, as described in [0251]);
analyzing the set of third media streams to identify a set of first reactions by the first subset of the plurality of participants to obtain first reaction information (operations of Server System 1510 including Emotion Detection 1513 and Response Detection 1515, as described in [0254,0255]);
determining first graphical representation information representing the first reaction information (Audience Data 1540 provided by Server System 1510, as described in [0260]); and
sending, via the network connection, a fourth media stream to the first computing device that includes the first graphical representation information to cause the first computing device to display the first graphical representation information on a display of the first computing device while the presentation content is being provided via the set of first media streams (delivery of Audience Data 1540 to Presenter 1501, as described in [0247,0261]).
Peters generally discloses a technique including facial image or expression recognition, indicating when a certain expression is detected, such as a smile, frown, eyebrow raise, etc. (as described in [0072,0269]).  However, Peters does not describe the technique in sufficient detail as to demonstrate:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants;
the first graphical representation information including a graphical representation of the at least one user gesture input.
In a similar field of invention, Kaliouby teaches a method and system for analytics of live streaming based on image analysis within a shared digital environment (Abstract).  Kaliouby further discloses:
the first reaction information including at least one user gesture input representing express feedback from a first participant of the plurality of participants (gesture and facial expression analysis in accordance with the flow diagram of Fig. 17, as described in [0092,0096]; with further reference to Facial Action Coding System (FACS) including Action Units (AUs) used to recognize emotions experienced by the observed person, as described in [0086]);
the first graphical representation information including a graphical representation of the at least one user gesture input (Emotion Meter to render an emotional state of each player based on the analysis of acquired images, as described in [0068] and shown in Fig. 8).
Both Peters and Kaliouby teach similar techniques for analysis of user expression in order to determine reaction information.  Kaliouby further discloses a known technique for detecting user gesture input representing express feedback from a first participant and displaying a first graphical representation of the at least one user gesture input.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression detection technique of Peteres to include the user gesture input and graphical representation technique of Kaliouby in order to detect interesting portion of a video or focus marketing on content that can provide the biggest emotional impact (as Kaliouby suggest in [0038]).
Peters generally discloses a technique for scoring a presentation based on emotional states and levels of engagement of multiple participants (Fig. 17); however, Peters does not describe the technique in sufficient detail as to demonstrate analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills; and
sending, via the network connection, the feedback to the first computing device of the presenter.
In a similar field of invention, Agrawal teaches a technique for providing real-time awareness of an audience to a presenter during a presentation (Abstract).  Agrawal further discloses analyzing at least one of pose, gesture, emotion, and language pattern of the presenter to determine presentation skills of the presenter to provide feedback on the presenter’s presentation skills (operations of Sensor Data Processing Package 320 including a speech recognition module for recognizing the speech rate and audibility level of the Presenter 210, as described in [0034,0035]); and
sending, via the network connection, the feedback to the first computing device of the presenter (operations of Speaker Assistance System 310 providing alerts and recommendations based on the processing of the information by Sensor Data Processing Package 320, as described in [0036,0038]).
Each of Peters, Kaliouby, and Agrawal teach similar techniques for providing feedback with respect to audience member reactions.  Agrawal further discloses a known technique for analyzing the presenter and providing feedback with respect to the presenter’s presentation skills.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction analysis technique of Peters and Kaliouby to include the presenter analysis technique of Agrawal in order to improve the presentation based on the collected information (as Agrawal suggest in [0004]).
In regards to Claim 20, the combination of Peters, Kaliouby, and Agrawal teaches the computer-readable storage medium of claim 19, wherein to analyze the set of second media streams, the computer-readable storage medium includes instructions to cause the processor to perform operations of:
analyzing the set of third media streams with one or more first machine learning models trained to identify an action of the first subset of the plurality of participants to obtain the first reaction information (Peters: operations of Server System 1510 including generation of participant scores by way of machine learning models, as described in [0254-0256]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426